Citation Nr: 1535094	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for hallux valgus of the right foot (right foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for hallux valgus of the right foot, initially assigning a noncompensable (zero percent) disability rating.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

In July 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to reschedule the Veteran for a Board hearing.  This was accomplished, and the Board finds that the AOJ substantially complied with the July 2014 Board remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015; the hearing transcript has been associated with the electronic claims file on VBMS.


FINDING OF FACT

For the entire initial rating period from March 14, 2008, the service-connected right foot hallux valgus manifested by symptomatology and impairment equivalent to no more than moderate right foot injury. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent initial disability rating, and no higher, for the service-connected right foot hallux valgus, for the entire initial rating period from March 14, 2008, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-84 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appeal for a higher initial rating for the right foot disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, relevant VA examination reports, the June 2015 Board hearing transcript, and the Veteran's written statements.  

In connection with this appeal, the RO arranged for VA examinations in February 2009 and November 2010.  Taken together, these examinations are found to be adequate for purposes of rating the service-connected right foot disability.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the severity of the disability.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Neither the Veteran nor the representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to higher initial rating for right foot disability, and finds that the severity of the disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Right Foot Disability

The Veteran contends that the right foot disability has been manifested by more severe symptomatology than that contemplated by the initial noncompensable rating.  Specifically, the Veteran advanced that he has right foot pain, stiffness, and cramping, which affect prolonged walking, prolonged standing, and going up ladders and stairs.  See April 2008 VA Form 21-4138; February 2009 VA examination report; March 2010 notice of disagreement; May 2011 Veteran statement.     

In this case, the Veteran is in receipt of a 10 percent rating for the right foot disability under Diagnostic Code (DC) 5280 for the entire initial rating period from March 14, 2008.  38 C.F.R. § 4.71a.  Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  When the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, a noncompensable percent rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

Great care is to be exercised in the selection of the diagnostic code number. 
38 C.F.R. § 4.27 (2015).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2015) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Board has considered whether DC 5284, for other foot injuries, would be more appropriate to rate the service-connected right foot disability.  DC 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  
38 C.F.R. § 4.71a, DC 5284.  Words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Based on the symptomatology, diagnosis, and relevant medical history, the Board finds that in this case DC 5284 is more appropriate than DC 5280 to rate the service-connected right foot disability because it incorporates all symptoms related to foot injuries and is more favorable to the Veteran in this case.  The service-connected right foot disability stems from a July 1971 in-service self-inflicted gunshot wound to the right big toe, which caused the Veteran to develop hallux valgus in the right foot; therefore, the service-connected disability resulted from an in-service injury to the right foot.

Based on all the above, the Board finds that the more general DC 5284 is more appropriate and more favorable for rating the service-connected right foot disability because DC 5284 specifically provides subjective and objective rating criteria for the type of injury, contemplates multiple foot diagnoses, symptomatology, and functional impairment resulting from foot injuries rather than the more specific criteria for hallux valgus under DC 5280.  As the right foot disability picture discussed below squarely fits within the criteria under DC 5284 for the entire appeal period, this is the most appropriate diagnostic code under which to rate the right foot disability on appeal.

Having carefully considered the lay and medical evidence of record, the Board finds that the right foot disability more nearly approximates a moderate foot injury and warrants a 10 percent rating for the entire initial rating period from March 14, 2008.  38 C.F.R. § 4.71a, DC 5284.  

In February 2009, the Veteran underwent a VA examination of the right foot where he reported pain and stiffness in the right foot.  The Veteran stated that he had an aching pain in the distal first and second metatarsal region daily, and advanced that prolonged standing, prolonged walking, and using ladders or stairs caused an increase in right foot pain and stiffness.  

Upon examination in February 2009, the VA examiner noted that the dorsalis pedal and posterior tibial pulses were intact, that the Veteran walked with a slight limp, and that the Veteran had painful motion on right plantar flexion of the first and second digits causing metatarsophalangeal joint tenderness in both of those areas, with no edema, weakness, or instability.  The February 2009 VA examiner also noted tenderness at the right metatarsophalangeal joint of the first and second metatarsophalangeal joint regions.  The February 2009 VA examiner assessed mild, very minimal, hallux valgus of the right foot.  Concurrent x-rays showed no acute bone or joint abnormality was found, no evidence of arthritis, but revealed a plantar calcaneal spur and Achilles enthesophyte formation; however, the February 2009 VA examiner opined that these findings were likely related to other wear and tear, than to the in-service gunshot wound.  The February 2009 VA examiner noted that there were no additional functional limitations of the right foot after repetitive use, to include no additional loss of range of motion due to painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The February 2009 VA examiner found no evidence of pes cavus, malunion or nonunion of the tarsometatarsal bones, muscle atrophy, or other foot abnormalities.

In November 2010, the Veteran underwent a VA examination of the right foot where he reported pain, stiffness, and fatigability in the right foot.  The Veteran stated that he had a daily achiness type of pain in the right distal first and second metatarsal region which at the Veteran rated at 4 to 5 out of 10, which increased to 7 to 8 out of 10 during flare-ups.  The Veteran advanced that prolonged standing, prolonged walking, and using ladders or stairs caused an increase in right foot pain and stiffness.  Upon examination of the right foot in November 2010, the Veteran did not have painful motion, swelling, tenderness, instability, and weakness, but had callosities on the right foot. 

During the June 2015 Board hearing, the Veteran reported that he had right foot pain which he rated at 8 out of 10, but clarified that the pain is occasional (once per week).  The Veteran also stated that the right great toe becomes painful and cramps, which goes away when he moves it but sometimes he has to get off the right foot.  The Veteran also described tenderness in the base of the right foot and indicated that he walks with a limp when he has right foot pain or cramping.

Based on this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from March 14, 2008, the right foot disability picture more nearly approximates moderate impairment of the right foot to warrant a 10 percent rating for each foot for the entire initial rating period from March 14, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284.  In doing so, the Board has taken into consideration the Veteran's reports of occasional right foot pain and flare-ups of pain, stiffness, and cramping, tenderness, as well as the resulting functional impairment of limited walking, standing, and going up ladders and stairs.  The Board has also taken into consideration the medical findings of painful motion on right plantar flexion of the first and second digits causing metatarsophalangeal joint tenderness, and x-ray findings of a right plantar calcaneal spur and Achilles enthesophyte formation.

The Board finds that the weight of all the lay and medical evidence is against assignment of an initial disability rating in excess of 10 percent for the right foot disability for the initial rating period from March 14, 2008 because the right foot symptomatology and impairment does not more nearly approximate moderately severe foot injury so as to warrant the next higher rating of 20 percent.  38 C.F.R. § 4.71a, DC 5284.  The February 2009 VA examiner assessed that the Veteran had mild residuals of the right foot gunshot wound as manifested by mild, very minimal, hallux valgus on the right foot with no evidence of muscle atrophy or other foot abnormalities, and noted that the Veteran had a slight limp.  The February 2009 VA examiner also noted that there were no functional limitations of the right foot after repetitive use, to include no additional loss of range of motion due to painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The November 2010 VA examiner also assessed mild residuals of the right foot gunshot wound, and opined that the service-connected had a mild effect on chores and shopping, moderate effect on exercise, severe effect on sports and recreation, and no effect on traveling, feeding, bathing, dressing, toileting, grooming, and driving.  

The Board finds that this disability picture does not more nearly approximate moderately severe foot disability of the right foot, so does not warrant a rating in excess of 10 percent under DC 5284.  Moreover, there is no basis for the assignment of an additional disability rating due to pain, weakness, or fatigability because the Board has already taken these factors in consideration in assigning the 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

As stated above, the Veteran rated his right foot pain at 4 to 5 out of 10, which indicates a moderate level of pain, which the Veteran reported increased to 7 to 8 out of 10 during flare-ups, which indicates a moderately severe level of pain.  However, the Veteran stated that right foot symptoms improve with shoe inserts.  See November 2010 VA examination report.  Moreover, the Veteran testified during the June 2015 Board hearing that this level of pain takes place about once per week.  The Veteran's authorized representative asserted during the June 2015 Board hearing that the Veteran has ankylosis of the right great toe due to locking or cramping of the right great toe.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012).  During the June 2015 Board hearing, the Veteran testified that episodes of locking and cramping are occasionally relieved by moving the right great toe so that the pain and cramping will go away, which is inconsistent with ankylosis.  Therefore, the representative's assertion of right great toe ankylosis is contradicted and outweighed by the Veteran's own reports of ability to move the right great toe even during episodes of locking or cramping.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right foot disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no weak foot, pes cavus, hallux rigidus, metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, a separate rating is not warranted based on such diagnoses, symptoms, or impairment.  Additionally, the Board has considered all the symptoms and impairment of the right foot disability, to include symptoms and impairment caused by hallux valgus, as well as the plantar calcaneal spur, and Achilles enthesophyte formation, which the February 2009 VA examiner opined are likely related to other wear and tear, rather than to the in-service gunshot wound.  However, the Board is resolving reasonable doubt in favor of the Veteran by considering all the right foot symptoms and impairment, to include the symptoms and impairment resulting from the plantar calcaneal spur and Achilles enthesophyte formation because the February 2009 VA examiner indicated that these findings are in the same area of the Veteran's in-service gunshot wound.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).  Therefore, awarding the Veteran a separate rating based on these same symptoms or impairment constitutes pyramiding because the Veteran is already compensated based on all the symptomatology and impairment resulting therefrom.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  Finally, the record reflects that during this period, that while the record reflects that the Veteran did not have arthritis of the right foot; therefore, a separate rating for arthritis is not warranted.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an initial disability rating for the right foot disability in excess of 10 percent for the entire initial rating period from March 14, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right foot disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's right foot disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5284, specifically provide for disability ratings based on moderate, moderately severe, and severe foot injuries, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  

In this case, for the initial rating period from March 14, 2008, considering the lay and medical evidence, the Veteran's right foot disability has manifested by symptoms and impairment that more nearly approximates moderate foot injury due to such symptoms as occasional right foot pain and flare-ups of pain, stiffness, tenderness, and cramping (or locking), with resulting functional impairment of limited walking, standing, and going up a ladder or stairs.  Such symptoms and impairment are part of or similar to symptoms contemplated by moderate foot impairment under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  To the extent that right foot callosities cause pain, such pain has already been considered and rated as part of the 10 percent rating under DC 5284.  Moreover, to the extent that the Veteran's functional impairment of limited walking limited walking, standing, and going up ladders and stairs is due to the pain, stiffness, tenderness, or cramping, such symptoms have already been considered in the grant of the 10 percent rating under DC 5284.

The Board has also considered whether alternate ratings are warranted based on other disabilities of the feet.  See 38 C.F.R. § 4.71a, DCs 5276 to 5283.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected right foot disability, and referral for consideration of an extraschedular rating is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran is only service connected for the right foot disability on appeal; therefore, the holding in Johnson is not for application.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected right foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected right foot disability.  At the February 2009 VA examination, the Veteran reported that his occupational activities are not affected by the service-connected right foot disability and that he asks colleagues for help with certain physical activities.  During the November 2010 VA examination, the Veteran indicated that he did not have any time lost from work as a result of the service-connected right foot disability.  During the June 2015 Board hearing, the Veteran testified that he is now retired.  For the reasons above, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial disability rating of 10 percent, and no higher, for the service-connected right foot hallux valgus, for the entire initial rating period from March 14, 2008, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


